PER CURIAM.
Melvin Chambers, the defendant below, appeals a judgment of conviction of the crimes of grand larceny and breaking and entering with intent to commit grand larceny. The cause was tried without a jury. By the testimony of one of the participants the occurrence, and the appellant’s part therein were established. Reversal is sought on contentions that the search warrant was Invalid, that certain evidence was improperly admitted, and a claim of insufficiency of the evidence to sustain the conviction.
Certain material issues relating to validity of the search warrant and as to the amount of money taken required the judge as trier of the facts, in the due performance of his duty and prerogatives, to resolve conflicts in the evidence and to pass upon questions of credibility of witnesses. The record furnishes adequate support for the decision reached, and no harmful error has been made to appear. The judgment appealed from is affirmed.
Affirmed.